Citation Nr: 0028844	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  92-24 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for drug abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 1992 RO decision that denied 
service connection for PTSD and drug addiction.  The veteran 
testified at a personal hearing before a member of the Board 
in April 1993.  (That Board member is no longer at the Board, 
but the veteran has indicated that he does not want an 
additional hearing.)  In October 1993 and July 1995, this 
case was remanded for additional development. 


FINDINGS OF FACT

1.  The veteran did not engage in combat, and there is no 
credible supporting evidence that a stressor, which might 
lead to PTSD, occurred during service.

2.  The veteran's drug abuse is the result of misconduct.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp 
2000); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  Service connection for drug abuse is precluded by law.  
38 U.S.C.A. §§ 105, 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.301 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service personnel records show he served on 
active duty in the Army from October 1965 to August 1968.  He 
was assigned to the 383rd Quartermaster Detachment while in 
Vietnam from August 1967 to August 1968, and during this time 
his duties were those of parachute packer.  His service 
records show he received various decorations, including the 
Vietnam Service Medal, but none of the decorations reflect 
combat service, and the service records do not otherwise 
suggest he engaged in combat.

The veteran's service medical records show no findings 
relative to drug abuse or a psychiatric disorder.  His August 
1968 service separation examination showed a normal 
psychiatric system.
The veteran was admitted to a VA Medical Center (VAMC) in 
March 1983 for detoxification.  It was reported that he had a 
15-year history of drug and alcohol abuse and had been 
through detoxification the year before.  He took an irregular 
discharge after being confronted about drug use during the 
admission.  The diagnoses included alcohol and cocaine 
dependence.

In May 1983 the veteran filed a claim for service connection 
for a nervous condition.

On a July 1983 VA psychiatric examination, the veteran 
reported that he was a parachute packer in Vietnam and that 
he was not involved in any fighting.  He said he was in the 
area of a lot of bombing and saw many people killed and 
claimed he was exposed to mortar shells every night.  He said 
that he started using heroin in Vietnam.  He reported that he 
saw a psychiatrist in 1969 after he threatened his sister 
with a knife and had been treated in the past for alcoholism.  
He denied any specific dreams or flashbacks.  After review of 
the veteran's claims file, the diagnoses were alcohol and 
heroin addiction.

In an unappealed October 1983 decision, the RO denied service 
connection for a nervous condition.  

The veteran was admitted to The Brunswick Hospital Center in 
March-April 1987 for alcohol detoxification.  The final 
diagnoses were alcohol dependence syndrome, Valium 
dependence, and Dilaudid dependence.

In January 1992 a doctor from Long Island Jewish Medical 
Center reported that the veteran was being treated for opiate 
dependence, methadone maintenance, depression, and PTSD.  
(Numerous other letters from doctors and social workers at 
Long Island Jewish Medical Center also note treatment for 
these conditions.)

In February 1992 the veteran filed a claim for service 
connection for PTSD and substance abuse.  

On a February 1992 VA psychiatric examination for PTSD, the 
veteran reported that 2 weeks after his arrival in Vietnam in 
service he had an altercation with another soldier who held a 
knife to his neck, put marijuana in his pocket, and 
threatened to turn him in.  He said he felt ashamed and 
humiliated and that he was an outcast after that incident.  
He said he started drinking and using heroin in Vietnam.  The 
examiner's impression was that the veteran had PTSD due to 
the described stressor and that the symptoms were suppressed 
by his use of heroin.  The final diagnoses were PTSD, panic 
disorder, attention deficit hyperactivity disorder, and 
opiate dependence.

In April 1992 social workers from the Long Island Jewish 
Medical Center reported that the veteran had been a patient 
on a methadone maintenance program since December 1988.  It 
was noted that the veteran had a history of heroin use dating 
back to Vietnam and that he was being treated for depression, 
PTSD, and obsessive compulsive disorder.

The veteran testified at a hearing at the Board in April 
1993.  He again described the stressor when he was threatened 
by another soldier.  He said he never reported the incident.  
He stated he started using drugs in Vietnam in order to fit 
in with other soldiers.  He said he served at Cam Ranh Bay 
and Bien Hoa while in Vietnam, and that he was subjected to 
rocket and mortar attacks while at Bien Hoa, but that the 
incident with the other American soldier was more frightening 
than anything else.

In April 1993 a psychologist reported that he treated the 
veteran in 1983 and 1984.  The psychologist included a 1984-
treatment plan for symptoms of depression, anxiety, etc.  The 
treatment plan noted that the veteran had feelings of guilt 
related to his lack of combat experiences.  

In a June 1993 psychiatric evaluation at the Long Island 
Jewish Medical Center, it was reported that that the veteran 
had served as a foot soldier in Vietnam and had experienced 
witnessing several of his buddies being killed in combat and 
had nightmares involving this war activity.  The diagnoses 
were major depression, panic disorder, PTSD, and obsessive-
compulsive personality disorder.

In December 1993 the veteran's mother, a registered nurse, 
reported that the veteran returned psychologically damaged 
from service.

In one of the numerous reports from Long Island Jewish 
Medical Center, a staff psychiatrist noted in October 1994 
that the veteran said he was assaulted and humiliated by a 
bully soon after he arrived in Vietnam, and that he was 
ostracized by other soldiers after that incident.

The RO submitted the veteran's description of his claimed in-
service stressors to the U.S. Army & Joint Services 
Environmental Support Group (ESG), and by a letter dated in 
August 1996 (the last of a number of letters from the ESG), 
the ESG indicated that it was unable to verify claimed 
stressors.  It was noted that verification might be possible 
if legal action or official documentation had been filed 
concerning the alleged mistreatment of the veteran.  [The 
Board notes that the ESG is now renamed the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).]

In May 1997 a VA social worker from a PTSD clinic commented 
that the veteran had served as an infantryman and a parachute 
rigger in Vietnam and had described multiple traumas.  He 
said that he had been under constant mortar fire while in 
Vietnam.  The VA social worker has submitted additional 
similar statements.

In May 1997 the VA medical doctor who was the director of a 
VA PTSD clinic reported that the veteran presented a complex 
diagnostic picture that included PTSD due a threatening 
assault from fellow soldier.  No other stressor was 
mentioned.

Ongoing VA outpatient and inpatient records, dated into 2000, 
are on file.  Some of these refer to various psychiatric 
diagnoses, including PTSD, as well as abuse of various 
substances.

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997, and now provides 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999).

The veteran's medical records during his 1965-68 period of 
active duty do not show a diagnosis of a chronic psychiatric 
disorder.  Years after service, various psychiatric 
conditions were diagnosed, including PTSD.  The veteran 
claims the current diagnosis of PTSD is due to a particular 
stressor, an incident in which he was allegedly threatened by 
a fellow soldier shortly after arriving in Vietnam.  There 
are a few isolated references to the veteran having allegedly 
been an infantryman and having seen fellow soldiers killed.  
However, he seems to have discounted these reports in his 
1993 hearing testimony, and there is nothing in the official 
records to suggest that he was in combat; in fact on several 
occasions he admits he was not in combat.  The service 
records show no decorations or other evidence of combat.  The 
Board finds that the veteran did not engage in combat. 
VAOPGCPREC 12-99.  The veteran's claimed service stressor 
does not relate to combat service, and thus his assertions of 
a service stressor are not sufficient to establish it 
occurred; rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. App. 
1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).

The veteran's service records do not show the claimed 
stressor, and the ESG (now called USASCRUR) cannot verify a 
service stressor.  The veteran testified that he never 
reported the incident; therefore no official record was made 
of the incident.  He has submitted no independent evidence to 
show that his alleged stressor actually occurred.  In short, 
there is no credible supporting evidence that a claimed 
service stressor, which might lead to PTSD, actually 
occurred.  Without such stressor evidence, service connection 
for PTSD may not be granted.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
Thus, the benefit-of-the-doubt doctrine is inapplicable, and 
his claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Post-service medical records show an extensive history of 
treatment for alcohol and polysubstance abuse beginning after 
active duty.  Alcohol and drug dependence are willful 
misconduct conditions and direct service connection may not 
be granted for the purpose of any VA benefits.  The Board 
notes that the instant appeal involves a claim for 
compensation.  Secondary service connection for substance 
abuse is also prohibited for compensation purposes.  While 
secondary service connection may be granted for substance 
abuse for the purpose of some non-compensation benefits, and 
assuming the veteran were claiming such, he does not have an 
established service-connected condition which would serve as 
a predicate for secondary service connection for substance 
abuse.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301; 
VAOGCPREC 7-99, 2-98, and 2-97.

Where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Since there is no legal basis for service 
connection for drug abuse in the present case, as a matter of 
law the claim must be denied.  Sabonis, supra.






ORDER

Service connection for PTSD is denied.

Service connection for drug abuse is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

